 CHAUFFEURS, TEAMSTERS & HELPERS, ETC.273unit, and that the unit here sought is inappropriate.We shall there-fore dismiss the petition.[The Board dismissed the petition.]Chauffeurs,Teamsters and Helpers"General"Local No. 200,affiliated with International Brotherhood of Teamsters,Chauf-feurs, and Warehousemen and Helpers of America[State Sandand Gravel Company;Hillview Sand and Gravel,Inc.]andFred H. SinnerandArthur A.Dietrich.Case No. 30-CB-9(formerly 13-CB-1654).October 21, 1965DECISION AND ORDEROn January 19, 1.965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch anti Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theforegoing exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the follow-ing additions and modifications.1.The complaint alleges, and the Trial Examiner found, that theRespondent violated Section 8(b) (2) of the Act by causing HillviewSand and Gravel, Inc., hereinafter called Hillview, to dischargeemployee Sinner and by causing State Sand and Gravel Company,hereinafter called State, to discharge and to reduce the seniority ofemployee Dietrich.The Respondent initially contends that the complaint in this pro-ceeding is barred by the 6-month proviso to Section 10(b) of the Act.'1This provides that:no complaint shall issue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board and the service ofa copy thereof upon the person against whom such charge is made . . . .155 NLRB No. 31. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts relating to this contention are as follows : The Respondent'sletters requesting the discharge of Sinner and Dietrich were mailed onOctober 15, 1963; they were received by the respective employers onOctober 16; the employees were discharged on October 19 and 21,respectively; the charge was filed on April 13, 1964, and was servedon the Respondent on April 16.2 Thus, while the requests for dis-charges were mailed outside the 6-month period provided in Section10(b), the discharges occurred within the 10(b) period. InPlumbersfPipe Fitters Local Union 214 (D. L. Bradley Plumbing and HeatingCo.),3 the Board held in a similar factual context that although therespondent union's attempts to cause an employee's discharge beganbefore the 10(b) period, since the coercion "was clearly efficaciouswithin the 10(b) period at the time of the discharge," the complaintalleging a violation of Section 8 (b) (2) was not barred by the 6-monthlimitation.We believe that theBradleydecision is controlling in theinstant case.Since the Respondent is being charged with unlawfullyhavingcausedthe discharges, it is apparent that the unfair labor prac-tices were not consummated until the discharges took place, which waswithin the 10 (b) period. Indeed, since here, unlikeBradley,the lettersrequesting the discharges were received by the Employers within the10(b) period, the conclusion that the complaint is not barred is evenmore compelling than inBradley.Accordingly, we find that the com-plaint is not barred by Section 10 (b).2.We agree with the Trial Examiner that the Respondent violatedSection 8(b) (2) of the Act by causing the discharges of Dietrich andSinner.Hillview and State are engaged in business in and around Plilwau-kee,Wisconsin, and have been members of the Allied ConstructionEmployers' Association since at least 1959.Since June 1, 1959, theAssociation has been a party to collective-bargaining agreements withtheRespondent which contain a union-security clause, providing,among other things, that its provisions shall not be enforced "unlessthe requirements of State Law, if any, are met."Under WisconsinLaw, an employer and a union may not enter into an "all Union," i.e.,a union-security, agreement, unless two-thirds of the employeesinvolved who vote approve such agreement. In August 1963, follow-ing a petition filed by the Respondent with the Wisconsin EmploymentRelations Board (WERB), a referendum was conducted among theemployees of members of the Association. On August 14, the WERBcertified that the required number of employees voted in favor of an"allUnion" agreement.2 The Trial Examiner found that the charges were served on April 13However, thecomplaint alleges that the charge was served on April 16, and, while the record is notentirely clear on this issue, it appears that in fact the charge was .lot served untilApril 16.3 131 NLRB942, enfd. 298F. 2d 427 (C.A. 7). CHAUFFEURS, TEAMSTERS & HELPERS, ETC.275Sinner and Dietrich have been employed by Hillview and State,respectively, since 1956 and 1957.Although covered by the Associa-tion contracts, they paid no union dues between 1959 and 1963. Shortlybefore the referendum, each of these employees was approached by theRespondent's shop steward, who mentioned the forthcoming referen-dum, and stated in substance that if they did not pay their back duesthey would be discharged. Sinner made no tender of dues, but Die-trich made an agreement with the Respondent's steward that on eachpayday he would pay whatever he could in back dues. Pursuant tothis agreement, and prior to the referendum, Dietrich paid $25 andreceived a receipt from the Respondent. Shortly after the referendum,Dietrich and Sinner were again told by the stewards that they wouldlose their jobs if they were not current in their dues.On October 4,1963, Respondent sent letters to employees, including the two involvedherein, informing them that they had been suspended "for non-payment of dues," and directing them to appear at the union office toavoid losing their jobs. Sinner did nothing in response to this letterand on October 15 the Respondentsent aletter to Hillview request-ing Sinner's discharge.On October 17, Sinner appeared at the Re-spondent's office, offering to pay Ranney, the Respondent's secretary-treasurer, initiation fees and the dues which he owed from the date ofthe referendum.Ranney refused the offer and insisted that Sinnerwould have to pay $330 or be discharged. On October 19, Hillviewdischarged Sinner.After receiving the Respondent's October 4 letter, Dietrich tendered$20 in back dues to his steward, who returned it on October 11 advis-ing Dietrich to see Ranney at Respondent's office on October 15.Although appearing at the Respondent's office, Dietrich was unable tosee Ranney, and on October 15, the Respondent sent a letter to Staterequesting the discharge of Dietrich.On the same day Dietrich spoketo Ranney, who made an agreement with Dietrich's attorney, whichwas later confirmed in writing, that Dietrich was to pay his back duesamounting to $264 at the rate of $25 per month, including dues fromNovember 1959, "in order for Dietrich to continue his employment."Respondent, however, did nothing to countermand its request for Die-trich's discharge, and he was not called to work on October 21.Hewas rehired as a new employee on October 24 and worked until Novem-ber 12, when, because of his low position on the seniority list, he waslaid off.We find initially, in agreement with the Trial Examiner, that theRespondent's requests for the discharges of Dietrich and Sinner werebased on their delinquency dating from 1959, and not, as contended bythe Respondent, solely on their delinquency for the period beginningon August 14, 1963, the date on which the results of the Wisconsinreferendum were certified. In the first place, before the referendum212-809-66--vol. 155-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook,,place, the, Respondent's steward told the employees involved thatthey would be discha;rged unless they paid their back dues. In addi-tion,,the Respondent's letters of October 15 to the Employers request-ingtliedischarges made reference to the fact that these employees hadbeen' suspended from the Union for nonpayment of dues. Since, underthe Respondent's bylaws, an employee could be suspended only if hewas 3 months in arrears in his dues, and since 3 months had not elapsedbetween August 14 and October 15, the requests for discharge musthave been predicated at least in part on the employees' pre-August 14dues delinquency.Finally, and most significantly, after the requestfor Dietrich's discharge, the Respondent wrote to Dietrich's attorneystating that he owed $264 in dues, that the amount included dues fromNovember 1959, and that "in order for Dietrich to continue his employ-ment" as State, he would have to pay back dues at the rate of $25 amonth. -Also, the Respondent refused Sinner's offer to pay initiationfees and dues owed from the date of the referendum and it insisted thathe pay $330 or be discharged, which sum obviously included dues whichhad accrued prior to the referendum .4 In view of these facts and onthe basis of the record as a whole, we find that the Respondent's re-quests for the discharges of Dietrich and Sinner, which did not distin-guish between the employees' liability for.back dues and current dues,were based in substantial part on their dues delinquency for the periodprior to August 14, 1963.5Without reaching the question whether the Respondent could law-fully require dues for the period preceding the certification of theresults of the Wisconsin referendum, the Trial Examiner found thatthe Respondent's requests for discharge were unlawful because theywere based in part on the fact that the employees involved did not paydues for the period between June 1 and August 16, 1962, when, in theview of the Trial Examiner, there was no union-security agreementin effect, and because the employees involved did not pay "fines" of $1for each month after they were 3 months in arrears.We consider itunnecessary to pass upon the Trial Examiner's findings respecting theRespondent's right to collect the alleged "fines" and dues for the periodbetween June 1 and August 16, 1962, because, in our view, the requestsfor discharges were unlawful in any event for the following reasons.We have already noted that the union-security clauses in the bargain-ing agreements between the Association and the Respondent explic-itly provided that they would not be enforced "unless the requirementsof State Law, if any, are met"; that, under Wisconsin law, union-security agreements were not permitted unless approved by two-thirdsof the employees in the unit; and that it was not until August 14,1963;sAt the time of the referendum, the Respondent's monthly dues were $7,including "a$1.00 per monthfine for all delinquent months,"and its initiation fee was $50.5 SeeKatwnal Lead Company, Titamum Division,106 I NLRB 545. CHAUFFEURS, TEAMSTERS & HELPERS, ETC.'277that WERB certified that the employees of the members of the Associ-ation approved the union-security agreement.Notwithstanding thesefacts, the Respondent contends that the union-security agreementswere enforceable in Wisconsin even before the referendum becausethey came within the provisions in the Wisconsin law exemptingunion-shop agreements covering employees primarily in the construc-tion industry and those which had been continuously in effect sinceMay 5, 1939.However, the Respondent petitioned the WERB for thereferendum which would validate these union-security agreements andthe Respondent did not ask the Employers to discharge delinquentemployees until after the referendum had taken place. In view ofthese circumstances, including the terms of the union-security agree-ment and the fact that the Respondent itself acted on the premise thatits union-security contracts were not exempted from the requirementsof the Wisconsin statute, we find that it was the contractual intent ofthe parties to defer the operation and enforceability of the union-security clause until the requirements of the Wisconsin statute hadbeen met, and this did not occur until August 14, 1963.6As we havefound that the Respondent's requests that Dietrich and Sinner be dis-charged were based in substantial part on their pre-August 14 duesdelinquency, we find, in agreement with the Trial Examiner, that suchrequest violated Section 8(b) (2).7We further find that the Respondent violated Section 8 (h) (2) bycausing the discharge of employee Dietrich for the following addi-tional reasons.As described more fully above, after it requested Die-trich's discharge, the Respondent agreed that Dietrich could continuehis employment at State if he paid his back dues at the rate of $25 amonth but thereafter the Respondent did nothing to countermand itsrequest for Dietrich's discharge. InInternational Longshoremen's dlWarelbousemen's Union, Local 6 (Colgate Palmolive Company),138NLRB 1037, a majority of the Board distinguishedGeneral MotorsCorporation, Packard Electric Division;134 NLRB 1107,8 and heldthat the Respondent union violated Section 8 (b) (2) by causing thedischarge of an employee where, after the request for discharge, theUnion accepted payment of his back dues. Although Chairman McCul-loch and Member Brown dissented inColgateand would have foundthat the Union did not waive its conceded right to assert dues delin-quency as a ground for discharge, they deem the instant case distin-6 Cf. Local # 34,International Molders and Allied Workers Union,AFL-CIO (MalleableIron Range Company),150 NLRB 913.7International Union,United Automobile,Aerospace,AgriculturalImplement Worker sof America(UAW) AFL-CIO, andits Local899 (John IPaulding,Inc ),142 NLRB 296,300, footnote 3 ;International Union, United Automobile,Aircraft,Agricultural Imple-ment Workers of America,AFL-CIO,and Local899,UAW-AFL-CIO(John I. Paulding,Inc ),130 NLRB 1035, enfd 297 F. 2d 272(C A. 1).8InGeneralMotors,the Board held that an employee tender of back dues after theunion requests his discharge for dues delinquency will not prevent a lawful discharge 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDguishable fromColgate.There, the employee tendered her dues toa clerk in the union office; the clerk did not make an entry of timelypayment in the employees' dues book; and the clerk did not tell theemployee that termination of her membership was rescinded but rathergave the employee notice to appear before the union grievance commit-tee.Here, however, the employees dealt directly with an officer ofRespondent, i.e., its secretary-treasurer; the Respondent expresslyagreed that Dietrich could keep his job if he paid his back dues on amonthly basis; and Dietrich's attorney made on $25 payment to theRespondent on Dietrich's behalf, around the end of October 1963.In view of these circumstances, we find that by its request to dischargeDietrich, the Respondent violated Section 8(b) (2).AMENDED CONCLUSIONS OF LAW3.By causing Hillview to discriminate in regard to the hire andtenure of employment of Sinner by terminating his employment onOctober 19, 1963, in violation of Section 8 (a) (3) of the Act, the Re-spondent has violated Section 8(b) (2) of the Act.4.By causing State to discriminate in regard to the hire, tenure ofemployment, and other terms and conditions of employment of Die-trich by terminating his employment on October 21, 1963, and, as aresult of such termination, rehiring him as a new employee on Octo-ber 24, 1963, and thereby reducing his seniority, further resulting inhis layoff on November 12, 1963, because of such reduction, in violationof Section 8(a) (3) of the Act, the Respondent has violated Section8(b) (2) of the Act.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before TrialExaminerW. Gerard Ryanat a hearing inMilwaukee,Wisconsin,on September 2 and 3,1964,on the complaint of GeneralCounselas amended at the hearing and the answerof Chauffeurs,Teamsters andHelpers "General" Local No. 200,herein called the Respondent.The issue litigatedwas whetherthe Respondent violated Section 8(b)(2) of theAct.'The partieswaived oral argument.The GeneralCounsel and the Respondent have filed briefs.Upon the entirerecord in the caseand from myobservation of the witnesses,I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERSHillview Sand and Gravel,Inc., herein referred to as Hillview,is,and has beenat all times material herein,a corporation duly organized under and existing byvirtue of the laws of the State of Wisconsin.State Sand and Gravel Company, herein referred to as State,is,and has been atall times material herein, a corporation duly organized and existing by virtue of thelaws of the State of Wisconsin.i The chargewas filed onApril 13, 1964, and wasserved on the Respondenton April 15,1964.The complaintissued onJune 4, 1964. CHAUFFEURS, TEAMSTERS & HELPERS, ETC.279At all times material herein Hillview has maintained its principal office and placeof business at 20695 West National Avenue in the city of New Berlin, State of Wis-consin, herein called Hillview plant, and is, and has been at all times material herein,engaged at said plant and location in the manufacture, sale, and distribution of sandand gravel and related products.At all times material herein State has maintained its principal office and place ofbusiness at 10833 West Watertown Plank Road in the city of Milwaukee, State ofWisconsin, herein called the State plant, and is, and has been at all times materialherein, engaged at said plant and location in the business of mining and manufac-ture, sale, and distribution of concrete and related products.During the past year Hillview in the course and conduct of its business operationspurchased, transferred, and delivered to Hillview plant sand, gravel, and other goodsand materials valued in excess of $75,000 of which goods and materials valued inexcess of $50,000 were received from other enterprises located in the State of Wis-consinwhich other enterprises had received goods and materials directly fromStates other than the State of Wisconsin._tDuring the past year State in the course and conduct of its business operationspurchased, transferred, and delivered to State plant trucks and other equipment andgoods and materials valued in excess of $75,000 of which trucks, equipment, goods,and materials valued in excess of $50,000 were transported to said plant from andreceived from other enterprises including,inter alia,InternationalHarvester Com-pany and Rex Chain Belt Company located in the State of Wisconsin which otherenterprises had received the said goods and materials directly from States other thanthe State of Wisconsin.State and Hillview are and have been at all times material herein members of theAllied Construction Employers Association, an association organized for the pur-pose,inter alia,of engaging in collective bargaining on behalf of its members.During the past year the various members of the Allied Construction EmployersAssociation, all located within the State of Wisconsin, have purchased, transferred,and delivered to their respective facilities within the State of Wisconsin in excess of$50,000 worth of goods and materials from points outside the State of Wisconsin.Hillview, State, and Allied Construction Employers Association are now and haveat all times material herein each individually and all collectively an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThe complaint alleged and the answer denied that on or about October 18, 1963,the Respondent caused or attempted to cause Hillview to discharge employee Fred H.Sinner and State to discharge and/or reduce the seniority of Arthur A. Dietrichbecause they failed and refused to pay dues to Respondent for a period during whichthere was no valid union-security agreement as required by Section 8(a)(3) of theAct.The complaint was amended at the hearing to allege that Respondent on or aboutOctober 18, 1963, caused or attempted to cause Hillview to discharge Sinner andcaused or attempted to cause State to discharge or reduce the seniority of Dietrichbecause they failed to pay fines to the Respondent.Respondent objected to the amendment of the complaint on the ground that thereisnothing in the charge to sustain or permit the amendment to the complaint andtherefore the amendments are barred by Section 10(b) of the Act. The Respondentfurther contended that there is no charge that alleges the facts alleged in the amend-ments; that there is no charge even remotely referring to the question of fines; andby such amendment the question of fines completely changes the General Counsel'stheory in the original complaint which the Respondent asserts is different from thequestion of fines as the night from day I permitted the amendment of the complaint.Since the charge was served on April 15, 1963, the 6-month period under Section10(b) of the Act began on October 15, 1963.2 I find no merit in the objection by2Local Union No.369 of theInternational Brotherhood of Electrical Workers, AFL-CIO, et at.(Charles A.Bentley,d/b/a Bentley Electric Company),143 NLRB 1297, 1301(obviously November 11, should read October 11,in line 6, page 1301). 280DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent that the complaint is barred by Section 10(b) of the Act. Thelettersfrom the Respondent requesting the discharges were mailed on October 15, 1963,and'received by Hillview and State on October 16.Respondent is the collective-bargaining representative of the truckdrivers, ware-housemen and helpers employed by the members of the Allied Construction Employ-ers Association.Hillview and State, the respective employers of Sinner and Dietrich,aremembers of the above association and are parties to the collective-bargainingagreement between the association and Respondent.The collective-bargaining agreement presently in effect was executed on August 6,1962, with a term extending to May 31, 1968. The preceding agreement had termi-nated on May 31, 1962, and at the expiration of that agreement a strike had occurred.Respondent has had a collective-bargaining relationship with the building industryinMilwaukee since 1938 and contracts with it each year since then.The current labor agreement between Respondent and the association contains,inter alia,the following provisions:ARTICLE IIRecognition and Security Section 1.(b)All present employees who are members of the Union on the effectivedate of this subsection shall remain members of the Union in good standing asa condition of employment.All present employees who were not members ofthe Union and all employees who are hired hereafter shall become and remainmembers in good standing of the Union as a condition of employment on andafter the 31st day following the beginning of their employment or on and afterthe 31st day following the effective day of this subsection, which everis later.The provisions of this subsection shall not be enforcedunlessthe requirementsof the State law, if any, are met.Wisconsin law requires that beforea unionand an employer may enter into an.,allUnion" agreement, a referendum must be held wherein a two-thirds majorityof employees voting approve such an agreement. (Wisconsin Administrative Code,section ERB 111.06 (1).)The amended statute further provides that any "all Union"contract in existence on May 5, 1939, and renewed or amendedcontinuous sincethat time shall be deemed valid and enforceable in all respects.The amended statutecontinues, "It is not a violation of any provision of this chapter for an employerengaged primarily in the building and construction industry where the employees ofsuch employer in a collective-bargaining unit usually perform their duties on build-ing andconstruction sites, to negotiate, execute and enforce anall union agreementwith a labor organization which has not been subject to a referendum vote as pro-vided in this subchapter."The Respondentin its answerasserted that the National Labor Relations Boardlacks jurisdiction over the subject matter of the issue raised in the charge and com-plaint.The General Counsel contends that the union-security agreement betweenRespondent and the association, binding Hillview and State, by its terms, could notbe enforced or applied until the requirements of State law had been satisfied.TheRespondent contends that under Wisconsin law a referendum was unnecessary inview of the fact that the contracts with union-security provisions were valid underWisconsin law without a referendum.The Respondent claims that it did not havethe obligation to participate in the referendum which was held in 1963 and that theagreement was in continuing compliance with State and Federal law atall timesmaterial to this proceeding.I find it unnecessary to make any finding which requires interpretation of Statelaw that the collective-bargaining agreement was or was not legal prior to the refer-endum in August 1963. It is sufficient for the purposes of this case that the Respond-ent was demanding dues at least for a period from June 1, 1962, to August 6, 1962,during which time there was no collective-bargaining agreement in effect.Whetheror not the Respondent is legally entitled to dues under the union-security provisionin prior contracts antedating the referendum is a matter for the proper State tri-bunals.A union may impose dues,initiationfees, fines, etc., as to its membershipbut under Board case law may not condition employment rights on payment of fines.In short, this case as hereinafter found presents the situation where the Respondentsought and obtained the discharges of Sinner and Dietrich for nonpayment of finesand for nonpayment of dues for a period during which no collective-bargainingagreement was in existence (June 1, 1962, to August 6,1962). CHAUFFEURS,' TEAMSTERS & HELPERS, ETC.281'In August 1963,' the first Wisconsin Employment Relations Board referendum onthe question of an all union agreement was held among the employees of the asso-ciation.The vote favored the all unionagreementand that result was certified onAugust 14, 1963.Prior to October 15, 1963, neither State nor Hillview had been requested byRespondent to enforce any union-security agreement through the discharge of non-member employees.Fred H. Sinner began working for Hillview as a truckdriver in 1956.He was amember of Local 695 Teamsters when he started this employment.Sometime in4958 he transferred to Respondent Local 200.Sinner paid dues to the Respondent for about 10 months. The last time he paidany dues to the Respondent (except for an occasional payment) was in October 1959.As of October 1963, Sinner, according to Respondent's computations, was approxi-mately $330 in arrears.That amount was computed as follows: Prior to Decem-ber 1, 1961, Respondent's dues were $5 per month if paid currently and $6 per monthif 3 or more months in arrears; after January 1, 1962, the dues were $6 per monthand $7 per month if delinquent.The dues Sinner allegedly owed included the $1per month increase because he was in arrears.About 2 weeks before the referendum Sinner had a conversation with Respondent'ssteward at Hillview.Moczynski, the steward, told Sinner in a conversation aboutthe referendum, "You better pay up your union dues if you intend to keep on work-ing here." In the week following the referendum Moczynski told Sinner that unlesshe paid up his back dues he probably wouldn't be able to work at Hillview any longer.On October 4, 1963, Respondent sent letters to those employees who had failed topay dues informing the employees that they had been suspended for nonpayment ofdues and told them to report to the union office within a week to avoid losing theirjobs.The letter was signed by Ranney, secretary and treasurer of the Local.On October 15, 1963, Respondent sent Hillview, Sinner's employer, a letter request-ing Sinner's discharge.On October 18, 1963 (Friday),,a day on which he worked,Sinnerwas informedby his employer, Mr. Bartelt, that Hillview would have to send him a letter of dis-charge.On, October 19, 1963, Sinner received a letter from Hillview stating:Under date of October 15, 1963, we received a letter from Local 200 of theTeamsters Union advising us you had been suspended and instructing us toremove you from our employment. Because of our union contract, and therecent referendum of Local 200, we are hereby permanently discharging youfrom our employment effective October 21, 1963.About a week following the referendum Sinner testified that Steward Moczynskiasked him why he did not go down and pay up his dues and that Sinner replied thathe would not pay them.Moczynski replied that he probably would not be able towork there any longer if he did. ,Sinner testified that on September 27 he went to the union hall and asked forRanney.He was told he was not in and Sinner testified he returned the next day.Sinner continued to testify that on October 7, 1963, he went to the union hall in theneighborhood of 3 or 3:30 or 4 o'clock in the afternoon.3He testified he askedRanney "what this business of back dues was all about"; that Ranney explained hewould have to pay $330 or he probably would be discharged. Sinner testified hetold Ranney he did not think they were entitled to those dues and told Ranney hewould pay an initiation fee plus dues back to the referendum. Sinner testified thatRanney said he could not accept that; he would have to pay $330. Sinner continuedto testify that he worked on October 18 and one of his employers, Bartelt, mentionedhe would have to send him a letter of discharge. Between 3 and 4 p.m., after Bartelthad spoken to him, Sinner testified he told Moczynski that he had got the letter andMoczynski advised him to go to the union office. Sinner thereupon went to the unionoffice and offered to pay Johannes an initiation fee plus dues back to the referendumbut Johannes said he owed $330 and could not accept .4 Sinner continued to testifythat he received a letter from the employer on October 19, concerning his discharge;that he went to the union office three times on October 21, and told Johannes heaLaterin his testimony Sinner admittedthat it is possible that October 17 was theonlyday. he punched out early and went to the union office arriving there after 3 pm.and talked to Ranneyfor the first time.Ranneytestified October 17 was the only timehe saw Sinnerat the union office.'Clarence Johannes was a business representativeof Respondent. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould pay the initiation fee plus dues back to the referendum but Johannes said hecould not accept it.When Johannes said that Sinner had to pay$330 Sinner repliedthat he would not buy the job. Sinner testified that he saw Johannes on two furtheroccasions that day at the union hall and again repeated his offer to pay an initiationfee-and dues back to the referendum but Johannes said there was nothing he coulddo for him unless he paid the$330, whereupon Sinner walked out. Sinner testifiedthat he hadno conversationswith Johannesuntil after he was discharged.At onepart of his testimony he denied that it was not until after he was discharged that hesaw Ranney.From the record it can be established that the first time that Sinnersaw Ranney was on October 17, 1963. Ranney testified that on October 17, 1963,Sinner came to the office but did nothing but rave and rant about the illegality of thereferendum and Ranney ordered him to leave.Ranney testified that Sinner did notmake any offer to pay his dues. On further cross-examination by the Respondentwhen called during the presentation of the Respondent's case, Sinner testified thatit is possible October 17,1963, was the only day he punched out early and went tothe union office arriving there sometime after 3 o'clock in the afternoon and talkedto Ranney for the first time.Thus I find that on the basis of Ranney's testimony andSinner's concession October 17 was the first time Sinner talked to Ranney, whichwould be 2 days after the Respondent's letter requesting his discharge was sent.I credit Sinner's testimony that Ranney told him on October 17,1963,that Sinnerwould have to pay $330 or he probably would be discharged and that Ranney saidhe could not accept Sinner's offer to pay initiation fees plus the dues back to thereferendum.Arthur Dietrich began working for State in the spring of 1957 as a driver. Some-time after he became employed by State he joined the Respondent and paid his initia-tion fee and a couple of months'dues.However,from 1959 until June 1963,Dietrichpaid no money to the Union. His arrears were known to the Union before the WERBreferendum but Respondent did nothing to seek Dietrich's discharge until after thereferendum.The dues of$264 by which Dietrich was in arrears included the$1additional permonth by which dues are increased when 3 or more months are in arrears.During the first part of June 1963, Dietrich was told by Union Steward MichaelO'brenovich that the vote on the union shop question was possibly coming up and thatallmen should pay up their dues because if it was voted in as a union shop"the fel-low's that weren't paid up and had made no arrangements with the Union wouldprobably be dropped out of their jobs or bumped down."Dietrich testified that heasked O'brenovich if he could just pay an initiation fee.Dietrich made an agreement with O'brenovich to pay whatever he could each pay-day on the back dues. O'brenovich told him that "it was agreed upon from theUnion."Prior to the referendum Dietrich gave $25 to O'brenovich for the Union intwo payments, one payment for $10 and one payment for $15 which O'brenovich tookto the Union, procured a receipt, and gave the receipt to Dietrich.During the first part of September 1963, Dietrich was told by O'brenovich that theunionshop had been approved and that "all the fellows that were paying the backdues had to be caught up or they would either be laid off or bumped out of the Union."After the second conversation with O'brenovich,Dietrich gave the steward a totalof $20 which O'brenovich took to the Union on October 8, 1963, and learnedthat the Union would not accept it.He was told that Dietrich would have to go tothe Union himself.O'brenovich returned the $20 to Dietrich on October 11 and toldhim to go to the Union and see Ranney on the following Tuesday at the meeting. Itdid not occur to Dietrich,according to his testimony,to go immediately to the Unionbecause the steward had told him to see Ranney on October 15.Dietrich did not receive a copy of the Respondent's letter of October 4, 1963,addressed to those members who were in arrears but other employees showed him acopy of it sometime between October 4 and 11, according to Dietrich's testimony.Dietrich continued to testify that on the evening of October 15, 1964, he went tothe Respondent's office as the steward had told him to do, where he found a meetingwas in progress.Dietrich asked for Ranney but was told he was not in but would bein the next day.Dietrich said he would return the following day.Under date of October 15, 1963, Respondent sent State a letter requesting thatthey discharge Arthur Dietrich because he was not a member of the Union.On themorningof October16, 1963,Dietrich went to Respondent's office and hada conversation with Ranney.Ranney asked him what he could do about paying hisback dues.Dietrichinformed him that he was under amortization and gave himthe name of his attorney,Thomas McGinn. CHAUFFEURS,TEAMSTERS&HELPERS, ETC.283Ranney called McGinn on the telephone and made an agreement for Dietrich topay off his union dues at the rate of $25 per month.Ranney's agreement withMcGinn,for Dietrich,was confirmed in writing at McGinn's request.The letter(General Counsel's Exhibit No. 9) states:This is to confirm our conversation of this morning wherein I explained toyou that Arthur A. Dietrich an employee of State Sand and Gravel is in arrearsin its dues in the amount of$264.In order for Mr.Dietrich to continue hisemployment with State Sand and Gravel Company, it will be necessary thathe pay this arrears in, monthly installments at not less than$25 per month.In addition to the monthly installments Mr. Dietrich will have to pay hiscurrent dues which because of the arrears amounts to $7 per month.McGinn also requested and received from Respondent a vertification of the sumowed.That verification is in evidence as General Counsel's Exhibit No 6 indicatingthat Dietrich owed a total of $264 in dues from November 1959,and stating in thelast paragraph:The above amounts are including a $1 per month fine for all delinquentmonths except the current month of October.This member will be chargedthese assessments until he has paid up to date in the current month.AttorneyMcGinn made one $25 payment to the Union on Dietrich'sbehalfaround the end of October 1963.Around the middle of October 1963,State receiveda copy of Respondent's letter requesting discharge of Dietrich.Respondent didnothing to countermand this request, notwithstanding the arrangement made withDietrich for the payment of back dues.Dietrich worked all day on October 18, 1963.However,he did not receive his starting time for the following Monday as was usualpractice.On Monday,October 21,Dietrich waited at home for a call to go to work.Failing to receive the call,he telephoned the head dispatcher and asked what waswrong and was told that he had been laid off because he had not been cleared bythe Union.Dietrich then called Walter Retzlaff, State's superintendent,and Retzlaffrepeated what the dispatcher had told him.Retzlaff testified the only reason fordischarging Dietrich was the letter requesting his discharge from the Respondent.Dietrich then went to see Retzlaff and was told that if he wanted to come backhe would have to do so as a new man because the Union had demanded his layoff.Dietrich returned to work at State as a new employee,having lost all of his seniorityon October 24, 1963.He worked until November 12, 1963, and was then laid offfor the rest of the season.It is uncontradicted in the record that had Dietrich notlost his seniority he would not have been laid off at that time.ConclusionsSinner did not make any offer to pay his dues until October 17, 1963,assuming,arguendo,that he did on that date.His testimony that he offered to pay the initia-tion fee of $50 plus $6 dues from 30 days after the referendum is squarely contra-dicted by Ranney.In any event such tender would be too late as made after theUnion's request for his discharge had been made by the Union and received by theEmployer,if the Union's request for discharge were lawful and solely for the reasonof dues delinquency.InGeneralMotors Corporation,Packard Electric Division,134 NLRB 1107, the Board held at 1109 that an employee was delinquent in thepayment of dues at the time the union requested his discharge solely because of suchdelinquency;and if the company had discharged him immediately upon receipt ofthe union's request the legality of both the request and the discharge could not havebeen questioned.In that case the Board held that the union requested the dischargeat a time when and solely because the employee was delinquent in the payment ofhis dues; and that thereafter the employee offered to pay the union the amount ofitsdelinquency which offer the union refused to accept and the company thereafterdischarged him.The Board, overruling theAluminum Workers International Union,Local No. 135,AFL (The Metal Ware Corporation)case5held that since the reasonfor the requested discharge was solely for dues delinquency and the offer to cure thedelinquency was made only after such request for discharge,there were no violationsof Section 8(a) (1) and(3) and 8(b)(1)(A) and(2) of the Act.In the case at bar the question now presented is whether the complaint should bedismissed on the authority of theGeneral Motorscase,supra,or whether this caseis to be distinguished because of the fact that the "dues" delinquency also included6112 NLRB 619, 621. 284DECISIONS OF -NATIONAL LABOR -RELATIONS BOARDmonthly fines of $1 for each month after 3 months' delinquency and for the periodJune 1-August 6, 1962, which ,was not covered by a union-security agreement.TheUnion denied in its answer that it requested the discharges for unp9id dues prior tothe referendum and the Respondent's brief contends that its Secretary-TreasurerRanney has denied under oath that either of the Charging Parties was discharged forfailure to pay anything owing prior to the August referendum.Frank H. Ranney, when called under Rule 43(b) by the General Counsel, testifiedin part as follows:'Q. To your knowledge did anyone from Local 200 or yourself ask Mr. Sinnerbe discharged for failure to pay dues at anytime prior to August 6, 1963?A. No.Q. To your knowledge did Local 200 seek the discharge of Mr. Dietrich forhis arrearages in dues prior to August 6, 1963?A. No.But Ranney continued to testify that Dietrich as of October 1963, was in arrearsin the amount of approximately $264 and Sinner was in arrears for approximately$330.If the Union requested the discharges of Sinner and Dietrich solely for dues delin-quency between the date of the referendum and October 15, it would be a lawfulrequest and no question of fines would be involved because only $6 in dues for1month would be involved plus an initiation fee of $50.Since the amount of dues after referendum would be $6 and an initiation feewould be $50 it is obvious that the discharges of Sinner and Dietrich included monthlydues and fines for months before the referendum which fines were added to themonthly dues after dues were in arrears 3 months and also included the period dur-ingwhich there was no collective-bargaining contract.Ifind no merit to theRespondent's defense that it requested the discharges of Sinner and Dietrich onlyfor their delinquency in dues following the referendum.This conclusion is fortifiedby the fact, which is uncontradicted, that on October 16 the Respondent and Dietrichentered into an arrangement whereby Dietrich was to pay his entire arrears of $264at the rate of $25 per month until paid plus current dues monthly.Notwithstandingsuch arrangement, although made after the date of the request for discharge wasreceived (October 16, 1963), the Union did nothing in prevent the discharge ofDietrich who, following his discharge, was rehired as a' new employee with loss ofhis accrued seniority.The conclusion that the Union was claiming dues prior to August 6, 1963, is fur=ther fortified by the fact that in its letter of October 15 requesting discharge, theRespondent stated to the Employers that Sinner and Dietrich had been "suspendedfrom our union for nonpayment of dues."According to the bylaws of Local 200,articleXIX (letter J) "any member who becomes three (3) months in arrears fordues, fines, etc., shall automatically stand suspended from this local union." Since3months had not elapsed between 31 days after August 6 and October 15, it is obvi-ous that the nonpayment of dues 6 did and had to include some part of the periodprior to August 6, including June 1 'through 'August 6, 1962, when there was nocollective-bargaining agreement.While the Union may have a right to collect backdues and fines, etc., as a debt owing to the organization, it may not condition employ-ment rights on payment of this debt.InPen and Pencil Workers Union, Local 19593, AFL (Parker Pen Company),91 NLRB 883, the respondent requested the employer to discharge one Becker onthe ground that she had failed to pay the outstanding fine and she was discharged.The Board held that by causing the employer to discharge Becker discriminatorilybecause she had been denied membership on some ground other than failure totender periodic dues and the initiation fees uniformly required by the respondentas a condition of acquiring or retaining membership there, the respondent violatedSection 8 (b) (2) of the Act.InNational Lead Company, Titanium Division,106 NLRB 545, the dischargeswere brought about only after the demand for dues was separated from the demandfor fines and after the employees were given a fresh and ample opportunity to clearthemselves with the Union by tendering their dues alone.The Board held there wasno violation of the Act. In the instant case, however, the demand was for discharge6 The Respondent claimed Sinner owed $330 and Dietrich owed $264. CHAUFFEURS, TEAMSTERS & HELPERS, ETC.'285for nonpayment of dues but the employees were met with a,demand for dues andfines and were not offered an opportunity to clear themselves with the Union bytenderingtheirdues alone.On the basis of the entire record I find that by requesting and obtaining the dis-charges of Sinner and Dietrich the real reason for the Union requesting the dis-charges included nonpayment of fines and also nonpayment of dues for a periodduring which there was no contract between the Union and the Employers.Accord-ingly, I find the Respondent thereby violated Section 8(b)(2) of the Act.IV.THE UNFAIR LABOR PRACTICESThe unfair labor practices found to have occurred as set forth above,occurringin connection with the operations of Hillview and State, described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIn view of my finding set forth above, that the Respondent has engaged in unfairlabor practices defined in Section 8(b)(2) of the Act, I shall recommend that it berequired to cease and desist therefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policies of the Act.I shall recommendthat the RespondentnotifyHillview and State in writing and furnish copies thereofto Fred H. Sinner and Arthur A. Dietrich, respectively, that it withdraws its objec-tions to their employment and requests Hillview and State, respectively,to offerthem reinstatement.I also recommend that the Respondent make Sinner and Diet-rich whole for the loss of earnings suffered as a result of the discrimination againstthem by payment to each of a sum of money equal to what Sinner and Dietrichwould have earned working for Hillview and State,respectively,after October 18,1963, less net earnings during said period,net earnings to be computed on a quar-terly basis as in F.W. Woolworth Company,90 NLRB 289, with interest computedas inIsisPlumbing&Heating Co.,138NLRB 716. I shall recommend thatRespondent post at its regular meeting place copies of the attached notice marked"Appendix."On the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is a labor organization within the meaning of the Act.2.Hillview and State,are employers engaged in commerce within the meaning ofthe Act.3.By causing Hillview to terminate the employment of Fred H.Sinner on Octo-ber 18, 1963,for reasons other than his failure to tender periodic dues and initiationfees, Respondent violated Section 8(b) (2) of the Act.4.By causing State to terminate the employment of Arthur A. Dietrich on Octo-ber 18, 1963, and to rehire him as a new employee on October 21, 1963, therebyreducing his seniority for reasons other than his failure to tender periodic dues andinitiation fees, Respondent violated Section 8(b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDEROn the basis of the findings of fact and conclusions of law set forth above, it isrecommendedthat theRespondentbe ordered to:1.Cease anddesist from causing or attempting to causeHillview andState, respec-tively, to discriminateagainstany of their employeesin violation of Section 8(a)(3)of the Act,2.Take thefollowing affirmative action to effectuate the policiesof the Act:(a)Make wholeSinner andDietrich for loss ofearnings in the manner set forthin the section above, entitled"The Remedy."(b) In the event that any of the above-named employeesare presently serving inthe Armed Forces of the UnitedStates,notifyhim ofhis right tofull reinstatementupon application in accordancewith theSelective ServiceAct andtheUniversalMilitaryTraining and ServiceAct of1948, as amended,after discharge from theArmed Forces. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify Hillview and Fred H. Sinner, in writing, that it withdraws its objec-tion to Sinner's employment and requests Hillview to offer him reinstatement to hisformer or a substantially equivalent position without prejudice to his seniority orother rights and privileges.(d)Notify State and Arthur A. Dietrich in writing that it withdraws its objectionto his employment and requests State to offer him reinstatement to his former ora substantially equivalent position without prejudice to his seniority or other rightsand privileges.(e) Post at its business office and at all places where notices to members areposted, copies of the attached notice marked "Appendix." 7Copies of said noticeto be furnished by the Regional Director for Region 30, shall, after being dulysigned by an authorized official of Respondent, remain posted at the places indi-cated, for a period of not less than 60 consecutive days.Reasonable steps shall betaken by Respondent to assure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 30, in writing, within 20 days fromreceipt of this Decision, what steps Respondent has taken to comply with it .87If this Recommended Order be adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thisnotice.In the further event that the Board's Order be enforced by a decree of a UnitedStates Court of Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "a Decision and Order".8If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 30, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT cause or attempt to cause Hillview Sand and Gravel, Inc., and/or State Sand and Gravel Company to discriminate against Fred H. Sinner andArthur A. Dietrich, respectively, or any other employee in violation of Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL notify Hillview Sand and Gravel, Inc., and Fred H. Sinner, in writ-ing, that we withdraw our objections to his reinstatement to his former or anequivalent position without prejudice to his seniority or other rights andprivileges.WE WILL notify State Sand and Gravel Company and Arthur A. Dietrich, inwriting, that we withdraw our objections to his employment and request hisreinstatement to his former or an equivalent position without prejudice to hisseniority or other rights and privileges.WE WILL make Fred H. Sinner and Arthur A. Dietrich whole for any loss ofpay suffered because of the discrimination against them.CHAUFFEURS, TEAMSTERS AND HELPERS "GENERAL" LOCAL No. 200,AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, AND WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Oiganization.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SecondFloor, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Tele-phone No. 272-8600, Extension 3860, if they have any questions concerning thisnotice or compliance with its provisions.